Citation Nr: 1546458	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-06 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral tinea pedis.

2.  Entitlement to service connection for bilateral tinea pedis.

3.  Entitlement to a compensable initial evaluation for dystrophic left hallux nail.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION


The Veteran had active service from January 1988 to October 1991.

These claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Although this appeal was certified to the Board by the RO in Philadelphia, Pennsylvania, jurisdiction rests with the RO in Wilmington, Delaware.

In July 2015, the Veteran provided testimony at a Travel Board hearing, conducted in Wilmington, Delaware, before the undersigned Veterans Law Judge, the transcript of which is of record.  At hearing, the Veterans Law Judge granted 60 days to allow the Veteran to submit additional evidence.  During the hearing, the Veteran submitted additional evidence and waived review of the submitted evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  In September 2015, the Veteran submitted additional evidence and again waived review of the submitted evidence by the AOJ.  The Board notes if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal for the relevant issues was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran, as was the case here and thus a wavier was not required for the additional evidence.  Nonetheless, as indicated above, the Veteran did waive review of the additional evidence and the Board will proceed with appellate review.

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a left knee disability and a bilateral wrist disability, have been raised by the record in July 2003 and March 2014 statements from the Veteran, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a compensable initial evaluation for dystrophic left hallux nail is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 2006 rating decision denied a claim of entitlement for service connection for bilateral tinea pedis, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2.  Evidence received since the final July 2006 rating decision is new and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral tinea pedis.

3.  The Veteran's bilateral tinea pedis is as likely as not related to his active service.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision, which denied a claim of entitlement to service connection for bilateral tinea pedis, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for bilateral tinea pedis has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for service connection for bilateral tinea pedis are met.  38 U.S.C.A. §§1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this decision, the Board reopens a previously denied claim of service connection for bilateral tinea pedis and also grants entitlement to service connection for bilateral tinea pedis.  This award represents a grant of this specific benefit sought on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot, and any further discussion of VA's duty to notify or assist is not necessary. 

A.  New and Material Evidence

The Veteran originally filed a claim of service connection for tinea pedis in September 2005.  The RO denied the claim in a July 2006 rating decision.  The July 2006 rating decision was not appealed and no new and material evidence was received within the appeal period.  Indeed, no additional evidence was added to the claims file until January 2010, when the Veteran filed a new claim, in part, for tinea pedis.  Thus, the July 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

As noted above, the Veteran, in pertinent part, filed a claim to reopen the previously denied tinea pedis claim in January 2010.  In an April 2010 rating decision, the RO reopened the claim but denied the claim on the merits.  The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2014).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is received by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly received evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The pertinent evidence of record at the time of the July 2006 rating decision included service treatment records (STRs) and private medical records.  The July 2006 rating decision denied the claim on the basis that tinea pedis did not onset in military service, nor was it aggravated or caused by service.  

New evidence added to the record, since the July 2006 rating decision, included a February 2010 private medical letter, which stated that while the Veteran served in the Middle East, he developed skin changes during that time that have continued and are consistent with chronic tinea pedis.  Additional evidence also included an April 2010 VA feet examination report and an August 2014 VA foot conditions examination report, both of which diagnosed bilateral tinea pedis.  Finally, in July 2015 testimony, Veteran stated his tinea pedis onset during service and that he sought treatment shortly before discharge from service.  The Board finds that this identified evidence is new because it was not previously before VA decision makers.  The evidence is also material because the new evidence suggests that the Veteran's current tinea pedis may have onset during military service.  Accordingly, the claim of entitlement to service connection for bilateral tinea pedis is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

B.  Service Connection 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

The Veteran satisfies the existence of the present disability standard with regard to a bilateral tinea pedis.  As noted above, bilateral tinea pedis was diagnosed during VA examinations conducted in April 2010 and August 2014.  Tinea pedis was also most recently diagnosed in a September 2015 private medical record.  Thus, bilateral tinea pedis has been demonstrated.  Thus, the question remaining for consideration is whether the Veteran's bilateral tinea pedis is related to service.

The Veteran's service treatment records do not reflect treatment for tinea pedis.  Nevertheless, in July 2015 testimony, the Veteran reported that he sought treatment for tinea pedis in June 1991, four months before separation from service.  He testified that he was told that his condition looked like athlete's foot, but there was nothing to do for it and that he should keep his feet dry, put some powder in his socks, and that he would be fine.  The Veteran, in July 2015 testimony, attributed the lack of documentation related to complaints of tinea pedis in his service treatment records to the fact that he was shortly cycling out or discharging out of service.  The Board also notes the Veteran is service connected for dystrophic left hallux nail, as such was reflected in a November 1990 service treatment record which diagnosed posttraumatic subungual hematoma of the left first digit toe.

The Veteran submitted a February 2010 private medical letter, which stated in part, that the Veteran had developed skin changes, during the same time as his in-service left great toe injury, that have continued and are consistent with chronic tinea pedis.  Conversely, as to the origin of the Veteran's tinea pedis, the only VA opinion of record is an August 2014 opinion which stated the Veteran's tinea pedis and dystrophic nail due to trauma are not related in any form.  However, the VA examiner did not opine as to whether tinea pedis was etiologically related to service, and, as such, did not address the Veteran's statements of continued same symptomatology since service as that diagnosed post service as tinea pedis.  Thus, the August 2014 VA medical opinion is inadequate.

In some circumstances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  At the September 1991 separation examination, the Veteran did not indicate the existence of tinea pedis.  However, as noted above, in July 2015 testimony, the Veteran stated he experienced symptoms of tinea pedis, which continue to this date, which first manifested during service.  The Veteran is competent to testify as to observable symptoms such as related to tinea pedis, because such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's July 2015 testimony regarding the onset of his symptoms pertaining to tinea pedis to be credible and they are accorded significant evidentiary weight.  Moreover, as discussed above, there is no medical opinion which contradicts such onset as such was not addressed in the August 2014 VA opinion.  Therefore, the Veteran's credible testimony as to the onset of his tinea pedis is sufficient to outweigh the August 2014 medical opinion and establish a nexus between the Veteran's tinea pedis and service.

In light of above, the Board concludes that the evidence of record is at least in equipoise concerning whether the Veteran's bilateral tinea pedis is related to his active service.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grants service connection for bilateral tinea pedis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the claim to reopen entitlement to service connection for bilateral tinea pedis is granted.

Entitlement to service connection for bilateral tinea pedis is granted.


REMAND

The Board must remand the claim of entitlement to a compensable initial evaluation for dystrophic left hallux nail for additional development.

The Veteran's service-connected dystrophic left hallux nail has been rated as noncompensable under Diagnostic Code 5280.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2014).  Under Diagnostic Code 5280, unilateral hallux valgus warrants a 10 percent evaluation if it is severe and equivalent to amputation of the great toe, or if it has been subject to surgical treatment with resection of the metatarsal head.  However, additional Diagnostic Codes may apply, including Diagnostic Code 5284.   
Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injuries; a 20 percent rating is assigned for moderately severe injuries, a 30 percent rating is assigned for severe foot injuries and a note states a 40 percent rating is granted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).  The August 2014 VA foot conditions examiner noted diagnoses of dystrophic nail and tinea pedis.  Additionally, in response to the question, does the Veteran have any foot injuries or other foot conditions not already described, the VA examiner indicated, yes, as above.  However, the August 2014 VA examiner then characterized the severity of such as moderate.  The Board is unclear as to what disability the August 2014 VA examiner was characterizing as moderate, which as noted above, impacts the Veteran's service-connected dystrophic left hallux nail, if rated under Diagnostic Code 5284.  Thus, the Board finds the August 2014 VA foot conditions examination report is inadequate and another examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected dystrophic left hallux nail.  The claims folder must be provided and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology, to include the functional effects of such, and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The examiner must provide a complete rationale for any opinion expressed.

2.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


